Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,577,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 8-9, Housman, US 3,058,518 reasonably suggests a hidden fastener screen installation system having a trim mold defining a channel wherein a screen is received in the channel and retained by cooperation between the trim mold and the mounting rib. However, Housman and the prior art of record does not further provide a teaching, suggestion or motivation for the trim mold including a substantially rectangular extension having a height greater than a height of the mounting rib, wherein the extension extends over the fasteners. It would not be reasonable to modify the trim mold of Housman to include this feature.
Regarding claims 10-16, Housman, US 3,058,518 reasonably suggests a screen installation system having a plurality of screen frame extrusions attached by a plurality of fasteners and a singular mounting rib extending outwardly from the mounting surface of the screen frame extrusion, a bead located at a terminus of the mounting rib and a trim mold extrusion having a channel configured to closely receive and retain the mounting rib. However, Housman discloses fasteners located on both sides of the mounting rib, there being no motivation to locate the fasteners only through a first side near the opening and to have the opposing side away from the opening free of fasteners.
Regarding claims 17-20, Housman, US 3,058,518 reasonably suggests a hidden fastener screen installation kit having a screen mesh, a plurality of screen frame extrusions and a plurality of trim molds. However, Housman and the prior art of record does not further provide a teaching, suggestion or motivation for each trim mold to be asymmetric wherein an outwardly protruding extension extends over and fully covers the mechanical fasteners. It would not be reasonable to modify the trim mold of Housman to include this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633